Case 7:17-cv-06911-NSR Document 62 Filed 12/19/18 Page 1 of 2
Case 7:17-cv-06911-NSR Document 61 Filed 12/17/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STEPHEN MOYER and KEVIN MOYER,
Plaintiffs,
-against- Case No. 7:17-cv-06911-NSR

SUMMIT RECEIVABLES, a Nevada corporation,
and ANTHONY GUADAGNA, individually,

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL
Plaintiffs, STEVEN AND KEVIN MOYER, (“Plaintiffs”), through their attorney, Agruss
Law Firm, LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses
this case, with prejudice, against Defendant, SUMMIT RECEIVABLES, and ANTHONY

GUADAGNA, individually.

Respectfully submitted,
AGRUSS LAW FIRM, LLC

DATED: December 17, 2018 By: _/s/ Michael S. Agruss

Michael S. Agruss

Agruss Law Firm, LLC

4809 N. Ravenswood Ave, Suite 419
Chicago, IL 60640

Tel: 312-224-4695

E-mail: michael@agrusslawfirm.com
Attorney for Plaintiffs

Admitted Pro Hac Vice

 

‘laus, ny NEL ‘SQN S rR
wom * ° cone STATES BISTRICT ju0Ge

 

 

 
Case 7:17-cv-06911-NSR Document 62 Filed 12/19/18 Page 2 of 2
Case 7:17-cv-06911-NSR Document 61 Filed 12/17/18 Page 2 of 2

CERTIFICATE OF SERVICE

On December 17, 2018, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel, Cami Perkins, at

By:_/s/ Michael S. Agruss
Michael S. Agruss

 
